DETAILED ACTION
This action is response to application number 16/796,210, amendment and remarks and approval of terminal disclaimer, dated on 12/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 allowed.

Allowable Subject Matter
Claims 1-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment and remarks and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The prior art, Han discloses a transmission/reception method and apparatus for a mobile communication system supporting uplink MIMO. In the transmission method, a User Equipment (UE) transmits two transport blocks according to a predetermined number of layers and respective precoding indices, an evolve Node B (eNB) transmits, when one of the transport blocks is lost, a negative acknowledgement for the lost transport block, and the UE sets a precoding index for the lost transport block to a predetermined value to retransmit the lost transport block while maintaining the number of layers.

Han in view of Lin does not disclose the claimed subject matter of the instant application that is taken as a whole including the particular features “a transmitter configured to transmit a packet including at least one second frame and a third frame, the at least one second frame contains check results indicating whether the first frames are successfully received and the third frame contains first information specifying a plurality of second communication devices, the second communication devices including at least one of the plurality of first communication devices and including at least one third communication device different from the plurality of first communication devices, wherein the receiver is configured to receive a plurality of fourth frames 
Thus, claims 1-6 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2471